Citation Nr: 0830503	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residual 
myositis, degenerative disc disease, status post lumbar 
laminectomy L5-S1 with left leg sciatica.   


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active duty for training from March 1979 to 
October 1979, and active service from May 1980 to February 
2000.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's low 
back disability has been productive of subjective complaints 
of pain and numbness in her left leg; objective findings 
include limitation of motion but does not show ankylosis, 
incapacitating episodes, or radiculopathy attributed to her 
low back disability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for residual myositis, degenerative disc disease, 
status post lumbar laminectomy L5-S1 with left leg sciatica 
have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5021-5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability is rated at 20 percent disabling 
pursuant to DC 5021-5242 for degenerative arthritis of the 
spine.  In order to warrant a higher rating, the evidence 
must show:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; 
*	favorable ankylosis of the entire thoracolumbar spine;  
or 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (all at 40 
percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 40 
percent rating.  Indeed, although an outpatient treatment 
record from May 2006 revealed that the veteran's 
thoracolumbar spine did not demonstrate full range of motion 
and pain was elicited throughout the range of motion, no 
notation was made in this treatment record with respect to 
the degrees of motion elicited.  

A January 2007 private physical therapy assessment revealed 
flexion of 44 degrees, 50 degrees and 53 degrees of the 
lumbar spine (with 60 degrees as the reported norm).  At the 
time, the veteran was reporting a 7/10 pain level.  An April 
2007 VA examination revealed forward flexion of the 
thoracolumbar spine from 0 to 45 degrees, active and 60 
degrees passive, with pain beginning at 45 degrees.  Because 
flexion, even considering pain, is not shown as less than 30 
degrees, the findings above do not support a 40 percent 
evaluation.  

Additionally, the evidence does not reflect ankylosis of the 
spine.  Ankylosis is defined as a fixation of the joint.  
While range of motion is limited, the present of the level of 
range of motion does not indicate a fixation of the spine.  
Therefore, a higher rating based on ankylosis is not 
warranted.

While the veteran has reported on-going back pain, the 
evidence does not show that she has been ordered bedrest by a 
physician, the threshold criteria for a higher rating for 
intervertebral disc syndrome.  As examples, numerous 
outpatient and private treatment records note on-going 
complaints of back pain, including a May 2006 letter from a 
private treating chiropractor, a January 2007 letter from a 
private treating physician, and a January 2007 outpatient 
record discussed the use of lumbar orthosis to limit painful 
movement patterns, but do not reflect that she was ordered to 
bedrest.  

At the VA examination, the veteran reported pain at an 
intensity of 8/10 on a rating scale of 1 to 10 on a typical 
day.  She additionally reported flares of pain approximately 
once per week where her pain increased to 10/10 on the 
intensity rating scale, but she specifically denied 
incapacitating episodes.  

She also complained of back pain in her June 2007 notice of 
disagreement.  She indicated that there are days when she 
needed help getting out of bed because her back was so stiff 
and there were days when she could not sit, stand or walk for 
any length of time because of the pain that radiated from her 
lower back. 

The Board notes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to them through their senses.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, her 
reports of back pain are consistent with the evidence of 
record and are found to be credible.  However, despite the 
complaints and findings of pain as noted above, the evidence 
does not establish additional functional impairment such to 
support the next-higher 40 percent evaluation. 

As discussed above, at the time she was reporting 7-8/10 pain 
level, her actual limitation of motion at that time was no 
worse than 40 degrees.  While she has reported additional 
flare-ups of pain, the weight of the evidence does not 
establish the level of impairment from the exacerbations.  
Therefore, there is no basis for a higher rating based on 
functional limitation of motion.

In addition, a separate rating for neurological abnormality 
is not warranted.  The veteran has complained of neurological 
manifestations associated with her back pain on several 
occasions.  For example, at the April 2007 VA examination, 
she complained of numbness on occasion in the posterolateral 
aspect of her left leg.  Additionally, in her June 2007 
notice of disagreement, she also mentioned pain radiating 
from her lower back.  

While the veteran has complained of some neurological 
deficit, the April 2007 VA examination report noted normal 
tone and bulk upon neurologic examination. Additionally, it 
was noted that her strength was 5/5 proximally and distally 
and symmetrical throughout all four extremities. Her reflexes 
were 2+ at the biceps, brachioradialis, triceps and patella 
bilaterally. Her reflexes were 2+ at the ankle on the right 
and absent ankle jerk on the left.  Upon sensory examination, 
sensation was intact to vibration, light touch, pinprick and 
temperature. Lasegue sign was negative bilaterally, with gait 
within normal limits.  

Further, neurological assessments have been essentially 
normal.  For example, she was noted to have normal 
neurological function (November 2006), denied numbness or 
tingling in any limb with no lower extremity weakness (May 
2006), normal deep tendon reflexes in the patellar and 
Achilles area, motor strength was normal and equal in both 
lower extremities (January 2007), and normal manual muscle 
test of the hip flexors, knee extensors, knee flexors, 
dorsiflexors, and plantarflexors, bilaterally (January 2007). 
This evidence does not support a separate rating based on 
neurological impairment.

In sum, a rating in excess of 20 percent is not warranted for 
any portion of the rating period.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Moreover, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

Although the veteran reported in her June 2007 notice of 
disagreement that her back symptoms impaired her performance 
at work and resulting in missed days of work, she also 
indicated that she struggled through her eight hour workday, 
but that she continued to work under the current 
circumstances. Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2007 and April 2007, prior to the initial RO decision 
that is the subject of this appeal.  The letters informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
She was also asked to submit evidence and/or information in 
her possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that the she had actual knowledge of the 
rating element of the claim.  

In addition, she was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal within the March 2007 VCAA notice.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters sent to the 
veteran in March and April 2007 do not meet the requirements 
of Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support her claim. Specifically, 
the March 2007 and April 2007 VCAA letters requested that she 
submit all evidence in her possession that would indicate her 
low back disability, including statements from individuals 
who could describe from their knowledge and personal 
observations in what manner her disability had become worse.  

Additionally, an August 2007 statement of the case (SOC) 
informed her of the specific rating criteria used for the 
evaluation of her claim.  Based on the evidence above, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support her claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
correspondence. Specifically, in her June 2007 notice of 
disagreement, she indicated that since having been first 
diagnosed with her condition while serving on active duty, 
her condition had worsened. These statements demonstrate her 
actual knowledge in understanding of the information 
necessary to support her claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained and the veteran has submitted 
outpatient treatment records. Additionally, a specific VA 
medical opinion pertinent to the issue on appeal was obtained 
in April 2007. Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 20 percent for residual myositis, 
degenerative disc disease, status post lumbar laminectomy L5-
S1 with left leg sciatica is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


